Citation Nr: 1731122	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  17-06 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disability.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral knee disability.  

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a bilateral knee disability.  

5.  Entitlement to service connection for a left eye disability.

6.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from January 1980 to April 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in June 2015 and February 2016 by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Veteran testified before a Decision Review Officer at a June 2016 formal hearing.  A transcript of this hearing is of record.

After the statement of the case was issued in January 2017, additional VA treatment records were associated with the claims file.  As the records include non-pertinent evidence to the issues on appeal, no waiver of Agency of Original Jurisdiction (AOJ) consideration is required.  38 C.F.R. §§ 19.37, 20.1304 (2016).

The Board acknowledges that the appeal of the issue of entitlement to service connection for a right eye disability has been certified to the Board.  A review of the claims file reveals that the AOJ is taking action to schedule the Veteran's requested Board hearing on this issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject a subsequent Board decision, if otherwise in order.  

In March 2016, the Veteran executed a new power-of- attorney (VA Form 21-22), designating the Disabled American Veterans as his representative.  The Board recognizes the change in representation.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a back disability and entitlement to service connection for a bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a June 2015 rating decision, the RO denied a petition to reopen a claim for entitlement to service connection for a back disability; the Veteran did not submit a Notice of Disagreement (NOD), no new and material evidence was submitted within one year of the decision, and the decision became final.  

2.  The evidence received since the final June 2015 rating decision is not cumulative or redundant of the evidence of record, does relate to an unestablished fact, and does raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back disability.  

3.  In a May 2013 rating decision, the RO denied a petition to reopen a claim for entitlement to service connection for a bilateral knee disability; the Veteran did not submit a NOD, no new and material evidence was submitted within one year of the decision, and the decision became final.  

4.  The evidence received since the final May 2013 rating decision is not cumulative or redundant of the evidence of record, does relate to an unestablished fact, and does raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a bilateral knee disability.  

5.  The competent and credible evidence does not demonstrate that the Veteran had a left eye injury or disease during service.  

6.  The competent and credible evidence does not demonstrate that the Veteran has a current diagnosis for bilateral hearing loss that comports with VA regulations.   


CONCLUSIONS OF LAW

1.  The June 2015 rating decision that denied the petition to reopen the claim for entitlement to service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim for entitlement to service connection for a back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  

3.  The May 2013 rating decision that denied the petition to reopen the claim for entitlement to service connection for a bilateral knee disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

4.  New and material evidence has been received to reopen the claim for entitlement to service connection for a bilateral knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  

5.  The criteria to establish entitlement to service connection for a left eye disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

6.  The criteria to establish entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Indeed, the Board finds that the notice requirements have been satisfied by letters in January 2013 and March 2013.  

The Board concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, and lay statements are in the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

With regard to the Veteran's service connection claims for a back disability and a bilateral knee disability, no VA examination was afforded to the Veteran for his back disability and bilateral knee disability.  However, such duty to assist is not applicable unless new and material evidence is presented or secured.  38 U.S.C.A. § 5103A(f); 38 C.F.R. § 3.159(c)(4).

Additionally, VA did not provide the Veteran with examinations and did not obtain medical opinions as to the origins of his claimed left eye disability and bilateral hearing loss.  The Board finds that as there is no evidence of in-service incurrence and no evidence of a current disability, respectively, examinations are not required here, even under the low threshold of McLendon.  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.


New and Material Evidence

	Laws and Regulations

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2016).

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

Additionally, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal.  See also Bond v. Shinseki, 659 F.3d. 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-162 (1999).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

	Back Disability

The Veteran's original claim for service connection for a back disability was denied in a January 2004 rating decision, because the evidence did not show that the Veteran had a current back disability, that there was an in-service back injury or disease, or that there was a nexus between any current back disability and his period of active duty service.  That decision is final.  

Subsequently, the Veteran's petitions to reopen a claim for service connection for a back disability were denied in September 2010, February 2011, May 2013, and June 2015 rating decisions.  Those decisions were not appealed and no new and material evidence was submitted within one year of those decisions.  Therefore, those decisions have become final.    

Since the Veteran's last prior final denial in June 2015, the record includes a June 2016 RO hearing transcript.  At his hearing, the Veteran providing testimony surrounding the circumstances of his back disability during service and his contention that he had continuous back symptoms since his discharge.  The Board finds that this evidence is new as it was not previously of record and tends to relate to a previously unestablished fact necessary to substantiate the underlying claim of service connection.  The June 2016 RO hearing transcript will be presumed credible for the purpose of reopening the claim.  Consequently, the claim of entitlement to service connection for a back disability is reopened.  

	Bilateral Knee Disability

The Veteran's original claim for service connection for a bilateral knee disability was denied in a January 2004 rating decision, because the evidence did not show that the Veteran had a current bilateral knee disability, that there was an in-service bilateral knee injury or disease, or that there was a nexus between any current bilateral knee disability and his period of active duty service.  That decision is final.  

Subsequently, the Veteran's petitions to reopen a claim for service connection for a bilateral knee disability were denied in September 2010, February 2011, and May 2013 rating decisions.  Those decisions were not appealed and no new and material evidence was submitted within one year of those decisions.  Therefore, those decisions have become final.    

Since the Veteran's last prior final denial in May 2013, the record includes a March 2016 VA treatment record and private treatment records received in June 2016 and December 2016.  All of this evidence establishes that the Veteran has a current diagnosis for internal derangement of the right knee and a current diagnosis for osteoarthritis of the left knee.  The Board finds that this evidence is new as it was not previously of record and tends to relate to a previously unestablished fact necessary to substantiate the underlying claim of service connection.  The March 2016 VA treatment record and private treatment records received in June 2016 and December 2016 will be presumed credible for the purpose of reopening the claim.  Consequently, the claim of entitlement to service connection for a bilateral knee disability is reopened.  


Service Connection

	Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as other organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  That presumption is rebuttable by probative evidence to the contrary.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection when the requirements for application of the presumption are not met.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Other organic diseases of the nervous system include sensorineural hearing loss.  See Fountain v. McDonald, 27 Vet. App. 258 (2016). 

Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

With respect to hearing loss, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be service connected.  Hensley at 159.

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted and § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service. Hensley, 5 Vet. App. at 159.  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Hensley, 5 Vet. App. at 159-60.

	Left Eye Disability

The Veteran is generally seeking service connection for a left eye disability, which he originally claimed as blindness in the left eye.  

Service treatment records reflect that in his January 1980 report of medical history, the Veteran noted that he had eye trouble and wore eyeglasses.  At his January 1980 enlistment examination, a visual defect was identified, but the Veteran was still found qualified for enlistment.  There were no subsequent complaints, treatment, or diagnosis for any other eye-related problems.  No separation examination was provided.  The Veteran was administratively discharged from service by reason of aptitude.  

Post-service VA and private treatment records from 2001 to 2017 document the Veteran's treatment and diagnoses for various left eye disabilities, including dry eye and tearing, ocular surface irritation, epiretinal membrane with retinal pigment epithelium, mild cataracts, and posterior vitreous detachment.  The Veteran also underwent regular VA ophthalmology visits related to his use of eyeglasses.  

At his June 2016 RO hearing, the Veteran testified that during service, he was accidentally hit in the eye by a fellow serviceman's elbow.  Upon further questioning, the Veteran clarified that his right eye was hit.  He explained that he could not see out of his right eye, but that he had no visions problems with his left eye.  

The Board finds that the Veteran has not presented any evidence that he experienced any in-service event or incurrence related to any left eye problems.  Aside from his report that he wore eyeglasses and the clinical finding that he had a visual defect, which did not impact his qualifications for enlistment, the Veteran's service treatment records do not document any complaints or treatment for left eye problems.  Notably, he has provided, by his own testimony, that any eye injury sustained during service was only to his right eye.  Furthermore, he casted doubt at the June 2016 RO hearing that he had any left eye problems.  Certainly, what he originally claimed as blindness in his left eye was contradicted by his assertion that he had no problem seeing out of his left eye.  Given that the Veteran was provided an opportunity to testify about the circumstances of his left eye disability, and he both denied any left eye problems and chose to discuss his right eye disability instead, an issue not currently before the Board, the Board finds that the competent and credible evidence does not show that the Veteran had a left eye injury or disease during service.  Accordingly as there is no competent and credible evidence of an in-service event or incurrence, the Board finds that entitlement to service connection for a left eye disability is not warranted.  

In summary, the Board finds that the preponderance of the evidence weighs against finding in favor of the Veteran's service connection claim for a left eye disability.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

	Bilateral Hearing Loss

The Veteran is generally seeking service connection for bilateral hearing loss.  No specific in-service event was reported other than that he had earaches in service.  See June 2016 RO hearing transcript.  

Service treatment records do not document any findings related to any complaints, treatment, or diagnosis for any hearing problems.  At a January 1980 enlistment examination, the Veteran had normal hearing for VA purposes.  As stated above, no separation examination was provided.  No other hearing tests were conducted during service.   

VA treatment records from 2001 to 2017 do not document any findings related to any complaints, treatment, or diagnosis for any hearing problems.  No audiological testing was conducted.  

The Veteran did not present any post-service evidence of audiological testing.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against finding service connection for bilateral hearing loss is warranted.  

The Veteran's service treatment records are negative for any complaints or diagnosis of hearing loss.  

The Veteran is certainly competent to report his hearing loss symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, no underlying disability has been clinically diagnosed during the appeal period or proximate thereto.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The Veteran has not presented any competent and credible evidence of a current diagnosis for bilateral hearing loss that comports with VA regulations, and the available evidence does not support that the Veteran has any persistent hearing loss symptomatology that would suggest that he had an underlying chronic disability.  

Therefore, the preponderance of the evidence weighs against finding in favor of the Veteran's service connection claim for bilateral hearing loss.  Accordingly, the benefit-of-the-doubt rule does not apply, and the service connection claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been received, and the claim for entitlement to service connection for a back disability is reopened.  

New and material evidence has been received, and the claim for entitlement to service connection for a bilateral knee disability is reopened.  

Entitlement to service connection for a left eye disability is denied.

Entitlement to service connection for bilateral hearing loss is denied.  


REMAND

Unfortunately, a remand is required in this case for the issues remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

With regard to the Veteran's service connection claims for a back disability and bilateral knee disability, the Veteran has asserted that he sustained injuries to his back and both knees during basic training when he fell over a steel garbage can.  Furthermore, the evidence shows that the Veteran currently has diagnoses for degenerative joint disease of the lumbar spine, internal derangement of the right knee, and osteoarthritis of the left knee.  However, the record does not include an etiological opinion, and the Board finds that the available competent evidence is insufficient to decide the claim.  As the evidence suggests that the Veteran's reported in-service back and bilateral knee injuries may be related to his currently diagnosed back and bilateral knee diagnoses, a remand to provide VA examinations to determine their etiologies is required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all of the Veteran's outstanding treatment records for his back disability and bilateral knee disability that are not currently of record.

2.  Schedule the Veteran for a VA orthopedic examination for his back disability and bilateral knee disability by an appropriately qualified examiner.  Provide the examiner with the claims file, including a copy of this REMAND, for review.

After a review of the claims file, the examiner should respond to the following: 

a.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed back disability is etiologically related to his active duty service?  

b.  Is it at least as likely as not (50 percent probability or greater) that the Veteran currently diagnosed bilateral knee disability is etiologically related to his active duty service?

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  

3.  Then, readjudicate the claims.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided a supplemental statement of the case.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


